Citation Nr: 1424059	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  96-36 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total schedular disability rating for major depressive disorder for the period from October 15, 1999 to December 30, 2003.  


REPRESENTATION

Appellant represented by:	Joseph Moore, Esq.


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to December 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

At that time, the rating in effect for the Veteran's service-connected psychiatric disability was 30 percent.  

By way of implementation of December 2006 and September 2012 Board decisions, the rating was increased.  At present the disability is rated at 30 percent for the period from February 1, 1999 to August 31, 1999, at 70 percent for the period from August 31, 1999 to January 7, 2007, and at 100 percent for the period beginning on January 1, 2007.  A total (100 percent) rating based in individual unemployability (TDIU) is in effect for the period from December 31, 2003 to January 7, 2007.  

Notwithstanding the grants of the claim by the Board, the Veteran appealed the September 2012 decision to the U.S. Court of Appeals for Veterans' Claims (Court).  In August 2013, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties).  The Parties moved the Court to vacate that part of the September 2012 Board decision that denied a rating greater than 70 percent for the Veteran's service-connected major depressive disorder, for the period from October 15, 1999 to January 6, 2007.  The Parties expressly agreed that the Board's award of the TDIU in the September 2102 decision was not subject to judicial review.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

In September 2008, the Board remanded this matter for additional development.  Accordingly, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998).

Included with April 2014 argument from the Veteran's representative, is an April 2014 statement signed by "C.E."  The Veteran's representative stated that the Veteran waived RO consideration of the evidence in the first instance.  Therefore, the Board will proceed to adjudicate the issue on appeal with consideration of all evidence of record.  See 38 C.F.R. § 20.1304(c) (2013)


FINDING OF FACT

During the period from October 15, 1999 to December 30, 2003 the Veteran's service connected psychiatric disability did not approximate total social and occupational impairment due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 70 percent, for major depressive disorder from October 15, 1999 to December 30, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130. Diagnostic Code 9434 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Here, the issue on appeal is limited to that listed on the title page.  This is consistent with the JMR and with argument dated in April 2014 by the Veteran's representative.  In Carter v. Shinseki, No. 12-0218 (May 20, 2014), the Court stated as follows:  

The Court now holds that when represented parties enter into a joint motion for remand of an appeal from this Court to the Board, the parties must give clear direction to the Board of the errors that they agree are raised by the record and specify what further action the Board must take with respect to the claim.  Further, the degree to which the joint motion for remand relieves the Board of the duties it possesses will be determined by the terms of the joint motion for remand in the context of the other facts present in the case.

Here, the Parties, who were represented by counsel, stated that the TDIU issue was not subject to judicial review.  This indicates to the Board that there is no need for discussion with regard to TDIU.  

In April 2014 argument, the Veteran's representative stated that the issue in dispute involved whether a schedular rating over 70 percent, for major depressive disorder from October 15, 1999 to January 6, 2007was what had been sent back to the Board for readjudication.  After noting that the RO had granted TDIU with an effective date of December 31, 2003, the representative stated that the Veteran was satisfied with her overall rating from December 31, 2003 onward and then stated that the argument presented focused solely on the period from October 15, 1999 to December 30, 2003.  The representative then concluded his argument requesting that the Board grant a 100 percent schedular rating for the Veteran's major depression for the period of October 15, 1999 to December 30, 2003.  

From the JMR and the April 2014 brief, the Board concludes that the issue on appeal does not involve TDIU or extraschedular consideration under 38 C.F.R. § 3.321(b).  It therefore confines its discussion to whether a 100 percent rating under the criteria for rating disability due to mental disorders, at 38 C.F.R. § 4.130,  is warranted.  

In this regard, it is important to note that this case has been before the Board several times, subject to several grants as requested by the Veteran, and that the attorney for the Veteran has had more than enough time to prepare argument in this case.  This case has been on appeal, it appears, for more than 17 years.  A detailed review of the evidence makes clear that this is the only issue before the Board at this time.      

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  It is noted that records outside of the temporal rating period may be relevant to determining the appropriate rating for the period.  See Moore v. Shinseki, 555 F.3d 1396, 1373-74 (Fed. Cir. 2009).  

The Board has considered those records, pointed out by the Parties of the JMR, that fall outside of the period on appeal notwithstanding the fact that, as point out by the Board, they fall outside the period on appeal.  In this regard, it is important to note that in Moore v. Shinseki, 555 F. 3d 1369, 1373-74 (Fed. Cir. 2009), which appears to be the basis, in part, of this JMR, the holding was that VA erred for not obtaining hospitalization records before the appeal period (making review of the record impossible).  In the case before the Board, the VA had all pertinent records and did not cite to some limited records that, as pointed out by the Board, fall outside the period on appeal, but, it is important for the Veteran to understand, were reviewed by the Board.  As the Veterans Court has repeated stated, reference to all documents in a claims file in a Board decision is unwarranted.  In any event, those records have been reviewed, and cited.  No evidence has been ignored. 

Major depressive disorder is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2013).  Under that formula, a 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with period of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2013). The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

GAF scores ranging from 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or an inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  Id.

The GAF scale provides that scores ranging from 11 to 20 reflect behavior that results in some danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio v. Shinseki indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.

Here, the Board finds insufficient evidence to distinguish symptoms of her service-connected psychiatric disorder from nonservice-connected psychiatric disorders.  It therefore considers all psychiatric symptoms as due to her service-connected psychiatric disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Now the Board specifies the relevant evidence and then turns to an application of the law to that evidence:  

August 1999 Timberlawn Mental Health Systems treatment records document that the Veteran presented with suicidal ideation with related plan to inject potassium chloride.  The Veteran was admitted to Timberlawn trauma program in January 2000 at the urging of a therapist.  She reported that she was having suicidal thoughts with a plan to overdose and did not feel like it was safe to go home.  It was noted that she had a history of depression and dissociative identity disorder and that she had a history of depression since 1989.  

On mental status examination, it was noted that the Veteran appeared well developed and nourished.  She was somewhat evasive in answering questions and very vague in describing suicidal thoughts.  The Veteran reported that her mood was hopeless.  Her affect was dysphoric.  She was alert and oriented to time, place and person.  Her immediate, recent and remote memory were good.  Her intelligence was average and her thought processes were logical and goal-directed.  The Veteran denied assaultive thoughts and hallucinations.  She did report suicidal thoughts.  It was noted that her judgment was limited and that she had the ability to provide for her activities of daily living.  Axis I diagnosis was major depressive disorder, recurrent, moderate to severe.  Her current GAF score was 30 and it was noted that the highest GAF score in the past year was 60.

In October 1999, the Veteran reported increased depression, poor sleep and appetite.  It was noted that she had been hospitalized but her depression did not improve.  Her thought processes were goal-directed.  She denied suicidal and homicidal ideation and hallucinations.  

A private treatment record dated in January 2000 document a diagnosis of severe and recurrent major depressive disorder.  The record noted depression with suicidal ideation.  

VA provided a relevant examination in March 2000.  The Veteran complained that she had trouble sleeping.  She reported that she had been hospitalized for depression four times.  She reported that she was hospitalized in 1992, 1995 and 1999.  It was noted that she had worked as a receptionist and as an administrative assistant.  Her last employment was in September 1999.  She reported that she was studying for a master's degree.

The Veteran reported that her current symptoms included depression and sleep disturbances.  Mental status examination showed that she was neatly dressed and groomed.  Her psychomotor activity was not unusual.  She talked at a normal rate and volume.  Answers to questions were logical, relevant and coherent.  Her mood was depressed, affect was bland, memory was good and she was oriented to time, place and person.  She admitted to thoughts of suicide and multiple past suicidal gestures, including burning her wrist and overdosing with medication.  She admitted to anger but denied impulses to hurt other people.  She reported that she had auditory but not visual hallucinations.  With regard to functional limitations, it was noted that she was able to drive a car, cook, clean do laundry, bathe, dress, and tend to personal hygiene.

All of these facts tend to provide evidence against this claim. 

The examiner diagnosed recurrent major depression and assigned a GAF score of 55.  The examiner opined that the Veteran was capable of managing her benefits.  

June 2000 records from Cedars Hospital show that the Veteran was admitted with a diagnosis of recurrent and severe major depressive disorder and PTSD.  The records reflect that a GAF score of 20 was assigned upon admission and 33 upon discharge.  Her mood was depressed.  The report noted self-mutilation, as the Veteran has cut her arms and legs a week earlier, requiring steri strips.  She had intrusive negative thinking, and positive suicidal ideation with a plan to inject herself with lidocaine and thought of injecting Epsom salts.  A report of mental status examination reflects that the Veteran was oriented to time, place and person, normal speech, depressed mood, fair insight, impaired judgment, and was depressed.   Remote and recent memory were intact.  It also indicated that she had chronic suicidal ideation with specific plan and self-mutilating behavior.  

In October 2000, VA provided a relevant examination.  The examiner noted that the Veteran was cleanly dressed, well groomed and politely participated in the examination.  The examiner indicated that the Veteran's intellectual ability was well above average, there were no cognitive problems noted, and her contact with outside reality was perfect.  She had excellent sentence construction and advanced vocabulary; however, she appeared depressed and indeed complained of depressions, feelings of dejection and hopelessness.  She reported definite plans to complete a master's degree.  

Diagnostic impression was major depression, chronic and moderate.  He commented that there was no doubt the Veteran was competent.  The examiner opined that she is capable of working and was actually fully employed, providing more evidence against this claim.  He indicated therefore that he could not process on unemployability, although her hospitalization and depression mildly interfere with her working function.  The examiner assigned a GAF score of 60.  

In an October 2000 statement, a private physician, "A.C.H.", M.D., reported that he treated the Veteran from June to August 2000.  Her diagnoses included:  major depression; dissociative disorder, not otherwise specified, and PTSD.  The physician noted that the symptoms were very impairing for the Veteran.  He stated that "I do not believe [the Veteran] can sustain gainful employment at this time."  He stated that these symptoms were also refractory to medical treatment.  Her symptoms included the following categories:  major depression, low mood and interest, low self-esteem, frequent guilt feelings, low energy and concentration and frequent suicidal ideations.  He indicated that they had been at their current severity since spring 1999, and antidepressants brought only moderate relief.  It was noted that the Veteran had intrusive, hallucinatory thoughts and experiences of depersonalization that were distressing.  

It was noted that the Veteran was very distressed by having to inflict and then treat gunshot wounds to animals over a period of several years while training medics in the Army.  Symptoms noted were distance from emotions, a lack of sense of belonging, suspiciousness of others and situations, increased startle reflex and hypervigilance.  She had recurrent, distressing nightmares of the described events.  

An August 2001, VA mental health history of present illness assessment reflecting a history of self-destructive behavior.  

An April 2002 VA treatment note documents the Veteran's report that she frequently awoke with nightmares.  She denied suicidal ideation, homicidal ideation or psychotic symptoms.  Impressions included major depressive disorder in partial remission, chronic PTSD, moderate to severe.

A June 2002 VA treatment note reflects that the Veteran denied hopelessness, suicidal intent and denied homicidal ideation or psychotic symptoms. She denied any thoughts of impulses for mutilating behavior.   A VA psychiatrist noted an impression of PTSD, currently stable, dissociative disorder, stable, attention deficit disorder and major depressive disorder, in remission.  

A September 2002 VA treatment note reflects that the Veteran reported insomnia and increased depression.  She reported suicidal thoughts almost daily over the prior month but denied acting on those thoughts and reported that, overall, her depressed mood was getting better.  She reported that she would have occasional nightmares and wake up in a panic.  She denied significant anxiety in the daytime.  

A March 2003 VA treatment note reflects that the Veteran reported low energy and depressed and indifferent mood.  She reported that her anxiety was under control.  There were no recent dissociative symptoms.  She denied suicidal ideation, homicidal ideation or psychotic symptoms.  

A March 2004 VA treatment documents the Veteran's report that her mood was depressed or tired most of the time.  She reported intrusive memories and flashbacks and that she used dissociation to deal with pain.  She complained of a recent increase in suicidal ideation but denied an intent to act on it.  She denied homicidal ideation or psychotic symptoms.  She reported two panic attacks in the previous month.  

June 2004 VA treatment notes reflect that the Veteran complained of increasing depressed mood.  The Veteran's affect was depressed but reactive.  She reported recurrent suicidal thoughts but denied an intent to act on them.  A VA physician diagnosed PTSD, chronic, dissociative versus dissociative identity disorder, currently improved in partial remission, major depressive disorder in remission and ADD inattentive type.

An October 2004 VA treatment note dated shows that the Veteran reported thoughts of suicide off and on but denied having acted on them or having done self-mutilating acts.  Mental status examination showed that the Veteran's overall mood was more depressed.  Her anxiety was up and down.  She denied suicidal ideation, homicidal ideation or psychotic symptoms.  

A report of an October 2004 VA examination reflects that the Veteran expressed herself with good vocabulary.  There were no psychotic manifestations seen.  The Veteran reported that she lived in an apartment complex that had about 20 units and was managing the apartments.  It was noted that the Veteran social and professional functioning was good.  A GAF score of 60 was assigned.  

A November 2004 VA treatment note reflects that the Veteran had good eye contact.  She was easily tearful but cooperative and appropriate.  It was noted that the Veteran's affect had full range, and her mood was congruent.  With respect to mood, it was noted that she had depression, but not all the time and was more hopeful.  Her anxiety was up and down.  Cognitive and memory were intact.  Her thought processes were goal-oriented and logical.  Regarding thought content, the Veteran denied suicidal ideation, homicidal ideation and psychotic symptoms.  She reported sleeping six to seven hours a night.  She had occasional nightmares.  Her appetite was unchanged.  Insight and judgment were fair. 

In December 2004, VA provided a relevant examination.  On mental status examination, it was noted that she was casually dressed and appropriately groomed.  She was pleasant and cooperative with the evaluation.  She was fully oriented to person, place and time.  It was noted that she had a history of self-mutilation - cutting and burning herself.  Her mental status examination showed no problems with thought processes or communication.  Her thought content was logical and goal-directed.  She denied any current hallucinations, although she acknowledged that she was accustomed to episodic auditory hallucinations.  It was noted that her mood disturbance was chronic and severe.  It was noted that, moreover, the chronic dissociative symptoms and episodic psychotic symptoms support that her stress tolerance is substantially impaired.  The examiner diagnosed PTSD, chronic and assigned GAF score of 35.  

In January 2005, a VA clinical psychologist stated that the Veteran "continues to be unemployed, and at this time she is unemployable due to her symptoms of depression and PTSD."  A January 2005 VA mental health assessment reflects the Veteran's reports of experiencing auditory hallucinations

A November 2006 VA treatment note reflects the Veteran's reports that she sometimes experiences "dissociative voices ([]other part of me) in her head, den[ie]s commands."

In a May 2008 statement, a private treating psychiatrist remarked that, in his opinion, the Veteran was "totally and permanently unemployable due to recurrent Major Depression Disorder, and has been since at least 2004."  

In a February 2010 report, a private physician stated that "[w]hen taken in combination with the physical limits placed upon her by her knee disability, it is clear that [the Veteran] faces an intractable set of diseases process that have left her completely disabled".  

In a May 2012 report, a private physician, opined that the Veteran "had severe and pervasive mental illness preventing her from functioning in an adequate or capable fashion even in the most basic requirements of our society."  

In the April 2014 statement, "C.E.", who identified herself as having lived with the Veteran for the past 14 years, provided the following information about the Veteran:

Her emotional state is difficult to describe.  There are times when she goes through periods of self hatred or acting like anything real or perceived is her fault.  Other times her depression is so severe it's hard to get her to do anything at all.  However I know that there is also the physical aspect - she (sic) constantly in pain to verying (sic) degrees.  A perfect example is that she bought a manufactured hom (sic) 1 year ago.  She still needs to go out there so someone can do the plumbing and finish the electricity.  Another is her mail piling up and not getting dealt with due to lack of motivation.  I hope this helps get a different account of her behavior.  

Now the Board turns to an analysis of the evidence detailed above:  The evidence shows that the Veteran's psychiatric symptoms did not result in total occupational and social impairment during the period in question.  This is so even considering the evidence outside of that period.  Although she had suicidal ideation, including plans, and reported hallucinations on occasions, she was not in persistent danger of hurting herself or others and her hallucinations, as well as her suicidal ideations, plans, and acts, such as burning and cutting herself, did not result in total social and occupational impairment.  

At this point, it is important for the Veteran to understand that it is total social and occupation impairment that must be shown, to at least an equipoise evidentiary standard, to warrant a schedular rating under the criteria found at 38 C.F.R. § 4.130.  

In this regard, her reported of a suicidal plan to inject potassium chloride (August 1999), of cutting herself and planning to inject lidocaine or Epsom salts (reported in the June 2000 Cedars Hospital records), of burning herself (noted in the March 2000 VA examination report), as well as other reports, such as in January 2000, did not result in total social impairment.  These reports must be considered along with the fact that she sought treatment for her symptoms and that she was able to function.  In particular, in October 2000 she reported plans to complete a master's degree and was described as having "mild" interference with her work function due to depression and hospitalization.  

First, these records show that she had persistent suicidal ideation with plans but that is not the same as being a persistent danger to herself.  Even though she had suicidal plans, such as thinking about injecting lidocaine, Espom salts, and potassium chloride, the evidence shows that she sought treatment rather than attempt to carry out the plans.  This tends to show that the ideation and plans were not a persistent danger to herself.  

Similarly, the reports of suicidal thoughts in September 2002 is accompanied by her report that she did not act on the thoughts, indicating that the thoughts could not reasonably be viewed as constituting a danger to herself.  By March 2003 she had no suicidal ideation or psychotic symptoms.  The evidence at that time does not present a disability picture of danger to herself.  

Her self-destructive behavior, mentioned in August 2001, and detailed as self-mutilation in January and June 2000, including cutting her arms and legs and burning her wrist, indicates danger to herself, but the acts themselves are so spaced in time and shown as occurring only relatively rarely, that the Board reasonably concludes that that they do not show persistent danger to herself during any appreciable time period.  As to the December 2009 report of a history of cutting and burning, that adds little to the evidence that from the time period in question documenting the burning and cutting.  The phrasing in terms of a history appears to be merely consistent with those reports from 2000-2001.  

Finally, the evidence does not show that these acts, or the ideation, resulted in total social impairment.  

While evidence from outside the rating period must be considered in determining the level of disability during the rating period, the evidence from March 2004 and later does not show persistent danger to herself or that hallucinations resulted in total social impairment.  She continued to have suicidal thoughts, as indicated in March, June, October 2004 notes but those notes are accompanied by her reports that she did not intend to act on the thoughts.  Again, this demonstrates that the presence of suicidal thoughts in this case does not constitute a persistent danger to herself.  

Her report episodic auditory hallucinations in December 2004 and that report together with the other reports from January 2005 and November 2006, when considered with the earlier reports of hallucinations, reasonably leads to the conclusion that she had persistent auditory hallucinations; the evidence does not show that the hallucinations resulted in total social and occupational impairment.  

It has been considered that she was described as she was unemployable in May 2008, completely disabled in 2010, and as unable to function in an adequate and capable fashion in May 2012.  Those descriptions are too far removed in time from the period on appeal for the Board to find them of significant probative value to show total occupational and social impairment during the period on appeal.  In making this determination, the Board has considered the evidence from during the time on appeal and weighed that against those later descriptions.   

The October 2000 letter from her private physician, that the physician believed she was unable to sustain gainful employment at that time, is some evidence favorable to a finding of total occupational impairment.  Similarly, the August 1999 assignment of a GAF score of 30 and the June 2000 GAF scores of 20 and 33 tend to show severe disability.  However, the evidence also shows that she had a GAF score as high as 60 in the year prior to August 1999.  Additionally, in October 2000 she had plans to complete a master's degree and the notes from that time show that she was apparently equipped to do so (i.e., excellent sentence structure, advanced vocabulary, participation in the examination in a polite manner, and exhibiting above average intelligence).  This is evidence against a higher rating.  Significantly, the evidence indicates that she had a GAF score of 60 in October 2004, was managing about 20 apartments in the complex in which she lived and, in December 2004, was neatly pleasant and cooperative during the December 2004 examination.  These records therefore present a picture of someone who was not totally socially and occupationally impaired during the time on appeal.  The time frame for those records, closer or during the period in question than the 2008 to 2010 records, leads the Board to assign them greater probative weight than the later records. 

In fact, it is important for the Veteran to understand that several pieces of evidence cited above do not support the evaluation provided to the Veteran at that time.  In fact while it can be said that some evidence supports this claim, it can also be said that significant evidence in the claims file, as cited above, does not support the evaluation provided the Veteran during this time period. 
 
The evidence detailed above shows that the Veteran has not had grossly inappropriate behavior.  Other than the self-mutilating behavior, which is more in line with a question of whether or not such behavior constituted a persistent danger to herself, the evidence shows that the Veteran has not had inappropriate behavior and certainly not grossly inappropriate behavior at any time.  As to categorizing the self-mutilating acts as inappropriate behavior, the evidence tends to show that this did not result in total social impairment.  

The evidence also shows that she has always been able to perform activities of daily living.  In particular, the descriptions are such that the Board concludes that she has always had good hygiene and there are no findings that she has any inability to perform activities of daily living.  She has not been found to be disoriented as to time or place and her memory has always been found to be what the Board reasonably describes as adequate or more than adequate.  Her thought processes have also always been found to be adequate as has her ability to communicate.  The evidence listed above does not show gross impairment of either her thought processes or communication.  

Also considered by the Board is the April 2014 statement from "C.E."  C.E.'s report that the Veteran's depression is sometimes so severe that it is hard to get her to do anything and her report that the Veteran bought a home one year earlier and had not yet hired someone to complete the plumbing and electricity is, in a sense, evidence against her claim for a 100 percent rating.  Here, the evidence comes so much after the time period at issue that it is not of great weight.  However, it does tend to show that her psychiatric disability does not result in symptoms of the same kind as those listed in the 100 percent criteria.  This is also the case with regard to the report that her mail is piling up due to lack of motivation.  In short, overall, the letter from C.E. is evidence unfavorable to the Veteran's claim.  

These reports show symptoms approximating the near continuous depression affecting the ability to function independently and, with regard to the mail piling up, a symptom analogous, at most, to neglect of personal appearance or hygiene.  These symptoms are not of the same kind as gross impairment in thought processes or communication or inability to perform activities of daily living contemplated by the 100 percent criteria.

It is again important for the Veteran to understand that a disability evaluation of 70 percent will cause her many problems and that this fact is not in dispute.  If there were no problems associated with her disability during this period, there would be no basis for a compensable evaluation (zero), let alone a 70 percent evaluation.  The April 2014 statement of "C.E." in many respects supports a 70% evaluation, not a 100% finding. 

In summary, the evidence tends to show that the Veteran was not a persistent danger to herself or others during the period on appeal.  It also shows that her symptoms, including the self-mutilation and the auditory hallucinations, did not result in total social impairment during that time frame.  She had no other symptoms listed in the criteria for a 100 percent rating and no symptoms of like kind to those listed in those criteria.  For these reasons, the Board concludes that the preponderance of evidence shows that her psychiatric disability did not approximate the criteria for a 100 percent rating under 38 C.F.R. § 4.130.  The appeal must therefore be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3 (2013).  

II.  Due Process

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the notice requirement was met by letters sent to the Veteran in March 2006 and April 2008, followed by subsequent readjudication by the RO to cure the timing defect.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained VA and private treatment records.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Board previously remanded this matter in order to obtain the Veteran's Social Security (SSA) records.  A November 2008 response from SSA indicated that the original paper folder containing the Veteran's SSA records was lost.  In April 2009, the RO made a formal finding of unavailability regarding the Veteran's Social Security records.  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(1). Additional efforts to obtain the SSA records are unnecessary in light of the November 2008 response.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.  The Veteran was afforded VA medical examinations. 

Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  




ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


